            Case 1:19-cr-00901-JPO Document 34 Filed 01/15/21 Page 1 of 1



                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York


                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          January 14, 2021
 BY ECF

 The Honorable J. Paul Oetken
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

         Re:     United States v. Joao Corcino, 19 Cr. 901 (JPO)

 Dear Judge Oetken:

         The Court recently adjourned a hearing in the above-captioned case to March 18, 2021. In
 an abundance of caution, the Government respectfully moves, with the consent of the defendant,
 for exclusion of time under the Speedy Trial Act through March 18, 2021. See 18 U.S.C.
 § 3161(h)(7)(A). This exclusion would be in the interests of justice as it would allow the parties
 time to prepare for the hearing and to conduct discussions concerning a possible disposition of this
 matter.

Granted.
Time is excluded through March 18, 2021, under the        Respectfully submitted,
Speedy Trial Act, 18 USC 3161(h)(7)(A), the Court
finding that the ends of justice outweigh the interests   AUDREY STRAUSS
of the public and the defendant in a speedy trial.        Acting United States Attorney
  So ordered.
  January 15, 2021                                  By:          /s/
                                                          Daniel G. Nessim
                                                          Assistant United States Attorney
                                                          (212) 637-2486
